Citation Nr: 1230849	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as a low back condition.  

2.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the San Antonio VA office.  A transcript is associated with the claims folder.

The Board notes that the Veteran initially filed a claim for service connection for a "low back condition" in November 2006; however, in the November 2007 rating decision on appeal (and subsequent adjudications in the June 2009 Statement of the Case and January 2012 Supplemental Statement of the Case), in addition to service connection for the lumbar spine disorder, the RO also adjudicated service connection for a thoracic spine (mid- to upper-back) disorder.  For this reason, the issue of service connection for a thoracic spine disorder has been adjudicated, is also on appeal, and the issues on appeal have been characterized as they appear on the cover page of this decision.  


FINDINGS OF FACT

1.  	Symptoms of a lumbar spine disorder were chronic in service. 

2.  Symptoms of a lumbar spine disorder have been continuous since service separation. 

3.  The Veteran's lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction is related to his active service. 

4.  The Veteran did not sustain a thoracic spine injury, disease, or event in service. 
 
5.  Symptoms of a thoracic spine disorder were not chronic in service.

6.  Symptoms of a thoracic spine disorder have not been continuous since service separation.

7.  The Veteran's currently diagnosed thoracic spine disorder is not related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With regard to the claim for service connection for lumbar spine disorder, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a timely December 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA opinions with regard to the thoracic spine disorder claim, and the Veteran's statements.  

VA opinions were obtained in January 2009 and October 2011 with regard to the question of whether the Veteran's thoracic spine disorder was related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 and October 2011 VA opinions obtained in this case are adequate as to the question of whether the Veteran's thoracic spine disorder is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a contemporaneous physical examination.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the thoracic spine disorder claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he has a low back disorder, which has been diagnosed as lumbar spine myospasms, a lumbar spine disc lesion, spinal vertebral dysfunction, disc herniations at L1-L2 and L5-S1, and spondylosis from L1-L2 to L5-S1, that is related to active service.  Specifically, he avers that he experienced low back pain every morning during active service due to sleeping on a poor mattress, and that the low back pain he experienced during active service was an early manifestation of the current lumbar spine disorders.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not suffer an injury to or disease of the lumbar spine during service, but that lumbar spine disorder symptoms were chronic during active service.  The Veteran's March 1970 enlistment examination report is negative for any complaints of low back pain or other back problems, and the Veteran marked "no" next to "back trouble of any kind" on the Report of Medical History completed as part of the enlistment examination.  In July 1970, the Veteran reported low back pain with pain going down the right leg.  Physical examination revealed good range of motion of the back and no tender areas.  An X-ray study of the lumbar spine was also normal.  The Veteran again reported low back pain in the lumbosacral area in September and October 1970, and he was diagnosed with a lumbosacral strain.  In November 1970, it was noted that the Veteran had experienced recurrent back aches for the previous six months.  In addition, at the May 2012 Board hearing, the Veteran testified that he experienced low back pain throughout active service, and that he avoided seeking medical treatment because he didn't want people to think he was "crazy."  The Board finds the Veteran's testimony as to continuous low back symptoms during service to be credible.      

The Board next finds that the weight of the evidence is in equipoise on the question of whether lumbar spine disorder symptoms have been continuous since service separation in June 1972.  Following service separation in June 1972, the evidence of record shows no complaints, diagnosis, or treatment for low back disorder symptoms until, at earliest, 1993.  The claims file includes a handwritten letter from R.P., a therapist, who wrote that she provided deep muscle therapy and acupressure therapy for the Veteran's back problems beginning in 1993.  However, the Veteran testified at the Board hearing that he sought treatment for low back pain with a private physician in 1974, but that the doctor had since died and his records were not available.  In addition, the claims file includes several statements from coworkers which indicate they have known the Veteran for many years and have observed that he experienced back pain since at least 1982.  The Board finds the statements of the Veteran and his coworkers as to continuity of low back symptoms since service separation to be credible.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that lumbar spine disorder symptoms have been continuous since service separation in June 1972. 
  
The Board next finds that the evidence is in equipoise on the question of whether the Veteran's lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction, is related to his active service.  There are conflicting medical opinions on the question of whether the Veteran's current lumbar spine disorder is related to active service.  The Veteran submitted several opinions from private physicians in support of his claim.  In an August 2009 letter, Dr. H., a chiropractor, opined that the Veteran suffered soft tissue injuries to the lumbar spine due to sleeping on a poor quality mattress during active service, and that the repetitive injury of sleeping on a poor quality mattress caused abnormal biomechanics of the lumbar spine, which led to his current lumbar spine disorder.  In reaching the opinion, the chiropractor noted that the Veteran denied any back pain prior to military service, and that he consistently sought treatment for his back pain during and after military service.  The chiropractor further noted that the soft tissue injuries the Veteran sustained during service would not be detected in X-ray evaluation.  Moreover, she explained that although the low back injury may have appeared to be acute in nature at the time of evaluation in 1970, it is common for these seemingly acute injuries to become chronic when the offending position or repetitive activity is sustained, or if therapy is not engaged early in the injury, as was the case with the Veteran.  

Next, in a June 2012 letter, Dr. B., M.D., opined that it is at least as likely as not that the current lumbar spine disorder (including myospasms, a disc lesion, and spinal vertebral dysfunction) is related to the documented complaints of low back pain during service.  The doctor stated that he reviewed the Veteran's service treatment records in reaching his opinion, noting that the low back pain began during active service, and that the Veteran reported continuous low and mid back pain since then.  Dr. B. further noted that the Veteran had no other known major risk factors that precipitated his current lumbar spine disorder.  

Finally, in another June 2012 letter, Dr. S., M.D., opined that the Veteran's herniated discs were related to the in-service complaints of back pain.  The doctor noted that he reviewed the Veteran's service treatment records and VA records in reaching his opinion, stating that the Veteran had suffered back pain during active service and reported continuous back pain ever since.  In addition, Dr. S. stated that the Veteran had no other known risk factors that may have precipitated his current lumbar spine disorder.  

The Veteran was afforded VA examinations with regard to the back in January 2009 and October 2011.  Both VA examiners opined that the Veteran's back conditions (neither examiner differentiated between the lumbar and thoracic spine disorders) were not related to service, reasoning that there were many years between service separation and the first documented complaints of or treatment for back problems.  In addition, the 2009 VA examiner opined that the more likely etiologies for the back conditions were the more common etiologies for osteoarthritis, which included age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, lifestyle choices, and post-service occupation.  The 2011 VA examiner attributed the degenerative changes in the Veteran's back to age and senescence (biological aging), noting that there was no evidence of posttraumatic changes, and the degenerative changes seen on the Veteran's X-rays were routinely seen at his age.  

As mentioned above, the Veteran is competent to report the onset of low back pain during service, as well as the continuous low back symptoms thereafter.  See Layno at 465.  However, both the 2009 and 2011 VA examiners based their opinions that there was no relationship between the current lumbar spine disorder and active service on the lack of documentation of complaints or treatment of a low back problems for many years after service separation.  In essence, the 2009 and 2011 VA examiners found the Veteran's statement regarding continuous low back symptomatology after service separation to be not credible, and thus, did not take his statements into account in reaching their opinions.  As such, the 2009 and 2011 VA examiners' opinions were based on an inaccurate fact of no post-service continuous low back symptoms.  

By contrast, Dr. H., P., and S.'s opinions consider both the Veteran's statements as to his post-service low back symptoms and the Veteran's complete medical history in reaching their conclusions.  The Board finds that Dr. H., P., and S.'s opinions are competent and probative medical evidence because they are factually accurate, as it appears that the private physicians were informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his continuous post-service low back symptoms as well as his complete medical history, relied on accurate facts, and articulated opinions that are supported by reasoning.  Resolving reasonable doubt in the Veteran's favor on the question of nexus of currently diagnosed lumbar spine disorder to service, the Board finds that the currently diagnosed lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction is related to active service.

In light of the Veteran's competent statements regarding his in-service low back pain and continuous low back disorder symptoms since service separation, and the competent and probative private medical opinions tending to relate the currently diagnosed lumbar spine disorder to the in-service low back pain, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction are met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


Service Connection for a Thoracic Spine Disorder

As noted above, the Veteran filed a claim for service connection for a low back condition, but the RO adjudicated the issue of service connection for a thoracic spine disorder in the November 2007 rating decision on appeal.  The Veteran has not made any specific contentions of in-service thoracic, mid-, or upper-back injuries or disorders during active service, nor has he contended that he has experienced continuous thoracic spine disorder symptoms since service separation.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a thoracic spine injury or disease in service, and that symptoms of a thoracic spine disorder were not chronic during active service.  The service treatment records include the negative March 1970 enlistment examination report, as well as treatment notes documenting several episodes of low back pain (in the lumbosacral area), but no complaints, reports, treatment, or diagnoses of a thoracic spine, mid-, or upper-back disorder.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that thoracic spine disorder symptoms have not been continuous since service separation in June 1972.  Following service separation in June 1972, the evidence of record shows no complaints, diagnosis, or treatment for thoracic spine pain until 2001, when the Veteran sought treatment for upper back pain.  An X-ray study conducted later that year showed mild degenerative changes, and the Veteran was diagnosed with "back pain."  The Board acknowledges that the first documented treatment could conceivably have been in 1993, when R.P. states that she treated the Veteran for "back problems," without specifying the nature or specific locations of the back disorder.  In any case, the absence of post-service complaints, findings, diagnosis, or treatment for at least 21 years after service is one factor that tends to weigh against a finding of continuous thoracic spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that thoracic spine disorder symptoms were not continuous since service separation includes an October 1972 VA examination report, which indicates no complaints of mid- or upper-back pain or other symptoms or findings indicating a thoracic spine disorder.  In addition, in April and July 2002, the Veteran sought treatment for pain in the thoracic spine area with 
Dr. M. (the same doctor he had seen in April 2001 for upper back pain), and the doctor noted that the Veteran was a postal worker and had reported that, lately, he had been doing a lot of work with his back as a mailman.  Specifically, he had been carrying cases and mailboxes.  The Veteran had recently noticed some back pain in the upper thoracic spine accompanied by spasm.  The history reported by the Veteran for treatment purposes in 2002 notably does not include a history of the Veteran having continuous symptoms of a mid- or upper-back (thoracic spine) disorder since service.

It does not appear the Veteran has even contended that he has had continuous thoracic spine symptoms since service separation.  Rather, the Veteran has consistently reported symptoms of a low back (lumbar spine) disorder in service and continuously since service separation.  

The only statement that could possibly be construed as suggestive of continuous post-service symptomatology of the thoracic spine is a January 2010 statement wherein the Veteran discusses both his thoracic and lumbar spine disorders in the context of arguing that his low back condition is related to service.  To the extent that this more recent assertion made as part of the current compensation claim could be liberally construed as a contention that the Veteran has had thoracic spine disorder symptoms since separation from service in June 1972, the Board finds that, while the Veteran is competent to report the onset of his thoracic spine disorder symptoms, this suggestion of continuous thoracic spine disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that the Veteran's January 2010 implied assertion of continuous thoracic spine disorder symptoms after service is not credible because it is outweighed by other evidence of record that includes the more contemporaneous service treatment records that do not indicate any complaints of mid- or upper-back problems, post-service October 1972 VA examination at which the examiner noted a normal musculoskeletal examination (except for the knees) and the Veteran did not voice any mid- or upper-back complaints, the Veteran's claim for service connection in September 1972 for other disabilities that did  not claim or even mention symptoms of a thoracic spine disorder, and the history given for treatment purposes in 2002 that did not mention continuous symptoms since service, but instead showed upper back pain following repetitive lifting in the Veteran's post-service job as a postal worker.  The Board has also considered the statements made by the Veteran's co-workers, but these, likewise, do not assert continuous symptomatology of the thoracic spine since service (they merely attest to the Veteran's generic "back problems"), and are also outweighed by the more contemporaneous evidence described above.  See Pond v. West, 12 Vet. App. 341 (1999) (upholding the Board's weighing and finding of fact that the post-service medical records, which were negative for complaints or treatment for cervical spine injury, were more probative than the appellant's testimony of continuous post-service symptom of neck pain after a jeep accident).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in September 1972, but did not mention any thoracic spine symptoms at that time.  This suggests to the Board that there was no pertinent thoracic spine symptomatology at that time or that he believed any mid- or upper-back or thoracic spine symptoms were not related to service.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a thoracic spine disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a thoracic spine injury or disease in service, or the lack of thoracic spine symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic thoracic spine problems and post-service continuous thoracic spine disorder symptoms. 

The Board also finds that the weight of the evidence demonstrates that thoracic spine arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion due to pain is noncompensable).  The evidence shows the first assessment of arthritis nearly three decades after service separation in 2001.  For these reasons, the Board finds that arthritis, first diagnosed in 2001, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed thoracic spine disorder is not related to his active service.  The Veteran was afforded VA examinations in January 2009 and October 2011.  The VA examiners reviewed the claims file, including service treatment records, and conducted interviews and physical examinations of the Veteran.  The examiners opined that the degenerative findings of both the thoracic and lumbar spine were less likely as not related to active service.  The 2009 VA examiner reasoned that there was a gap of 33 years, from 1972 to 2005, between service separation and the first documentation of treatment for the thoracic spine disorder.  Further, the 2009 VA examiner opined that the more likely etiologies for the back conditions were the more common etiologies for osteoarthritis, which included age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, lifestyle choices, and post-service occupation.  The 2011 VA examiner also noted a gap of many years (21) between service separation and the first documented treatment for back pain in reaching his conclusion, and attributed the degenerative changes in the Veteran's back to age and senescence (biological aging), noting that there was no evidence of posttraumatic changes and the degenerative changes seen on the Veteran's X-rays were routinely seen at his age.  

Notably, both VA examiners in 2009 and 2011 appear to have assumed the presence of thoracic pain in service, despite no documentation of mid- or upper-back thoracic spine injury or problems or even symptoms during active service; thus, the VA examiners' negative opinions were based on an inaccurate set of facts (limited to the occurrence of in-service thoracic spine problems) that was more favorable to the Veteran than the accurate fact of no in-service injury, disease, or symptoms of thoracic spine disorder during service.  For this reason, there is no prejudice to the Veteran in the VA examiner's having assumed the more favorable, but inaccurate, fact of in-service thoracic spine problems.  

The Board acknowledges the favorable opinions of Drs. B. and S., private physicians, submitted by the Veteran.  In a June 2012 letter, Dr. B., M.D., opined that it is at least as likely as not that the current thoracic spine disorder (diagnosed as thoracic sprain/strain) is related to the documented complaints of low back pain during service.  The doctor stated that he reviewed the Veteran's service treatment records in reaching his opinion, noting that the "condition" began during active service, and that the Veteran had reported continuous low and mid back pain since then.  Dr. B. further noted that the Veteran had no other known major risk factors that precipitated his current thoracic spine disorder.  

In another June 2012 letter, Dr. S., M.D., opined that the Veteran's herniated discs were related to the in-service complaints of back pain.  The doctor noted that he reviewed the Veteran's service treatment records and VA records in reaching his opinion, stating that the Veteran had suffered back pain during active service and reported continuous back pain ever since.  In addition, Dr. S. stated that the Veteran had no other known risk factors that may have precipitated his current thoracic spine disorder.  

As indicated in the analysis above and the Board's finding of fact, the weight of the evidence is against a finding of in-service thoracic spine injury or disease or continuous symptoms of a thoracic spine disorder since service separation.  Consequently, because Drs. B. and S. relied on inaccurate material facts of both an in-service thoracic spine injury or disease and continuous thoracic spine disorder symptoms since service separation in forming their opinions, their opinions are of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Black v. Brown, 5 Vet. App. 177, 180 (1993) (an examination not based on the record, but based on inaccurate facts presented to an examiner, is speculation).  Although both Dr. B. and Dr. S. assert that they reviewed the Veteran's service treatment records in reaching their opinions, the service treatment records and post-service 1972 VA examination report demonstrate no complaints of mid- or upper-back or thoracic spine problems; the contemporaneous examination, conclusions, and diagnoses of the clinicians who saw the Veteran during and in the year following separation from active service are more probative than the findings of Drs. B. and S. many years later.  Drs. B. and S. also did not discuss the post-service treatment in 2002 indicating that the Veteran's work as a mailman involving heavy lifting was a cause for his thoracic spine problems.  Finally, neither doctor discusses the fact that the Veteran initially filed a service connection claim for a low back disorder, and did not even contend that any thoracic spine disorder was related to service until after the RO had adjudicated (and denied) the claim as including the thoracic spine disorder.

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current thoracic spine disorder and military service, including no credible evidence of continuity of symptomatology of thoracic spine disorder symptoms either during active service or following service separation.  The probative nexus opinions on file weigh against the claim.  The 2009 and 2011 VA opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinions.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a thoracic spine injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a lumbar spine disability of herniated discs, a disc lesion, myospasms, and vertebral dysfunction is granted.  

Service connection for a thoracic spine disorder is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


